Citation Nr: 0206274	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  96-40 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation greater that 60 percent for a 
service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had 20 years of active military service, retiring 
in May 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO), which granted an increased rating of 20 percent for a 
low back disability.  In his notice of disagreement, the 
veteran expressed dissatisfaction with the 20 percent rating.  
By that rating decision, the RO also denied service 
connection for tinnitus, and the veteran filed a timely 
appeal.  By October 1996 decision, the RO granted service 
connection for tinnitus.  Thus, that issue is moot and no 
longer before the Board as the full benefit sought was 
granted.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

In July 1997, the veteran filed a claim for increased rating 
of his service-connected left tibia disability.  As this 
issue has not been developed as yet, the Board refers it to 
the RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The Board notes that by June 2000 rating decision, the RO 
increased the evaluation assigned to the veteran's service-
connected low back disability to 60 percent.


FINDINGS OF FACT  

The veteran's low back disability is manifested by pain, 
greater with bending, lifting, or prolonged standing and 
sitting, radiating pain, decreased range of motion, spasms, 
weakness, fatigability, and degenerative changes.  


CONCLUSION OF LAW  

The schedular criteria for a rating in excess of 60 for a low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before 
the undersigned.  Further, the veteran and his representative 
have been notified of the evidence necessary to establish the 
benefit sought.  Thus, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has notified the veteran, via 
statement of the case and several supplemental statements of 
the case of the pertinent law and regulations and the reasons 
and bases for all findings and conclusions.  Furthermore, the 
veteran has been afforded several comprehensive VA medical 
examinations, and VA made reasonable efforts to obtain non-VA 
medical records identified by him.  Thus, VA has satisfied, 
as far as practicably possibly, the notice, assistance, and 
other requirements of VCAA, and any further action would only 
serve to burden VA with no foreseeable benefits flowing to 
the veteran.  Id.; Soyini, supra.  

Factual Background 

The RO initially granted service connection for the veteran's 
low back disability in June 1991.  At that time, the RO 
assigned it a zero percent evaluation.  

On September 1994 VA medical examination, the veteran 
complained of low back pain, especially when sitting.  He 
stated that he could only comfortably stand for 20 minutes 
and that he could lift only 25 to 30 pounds with pain.  He 
indicated radiation of pain down the posterolateral left 
thigh, and he reported that three months earlier he had low 
back spasms so severe that he was forced to remain in bed for 
days.  On objective examination, left straight leg raises 
were limited to 30 degrees due to low back pain.  The spinal 
contour was normal and there was no tenderness to palpation.  
Lumbar flexion was limited to 45 degrees and extension was 
limited to 10 degrees.  Lateral flexion was to 15 degrees, 
bilaterally.  Motor function was normal with the exception of 
left great toe plantar flexion which was rated 4/5.  However, 
the examiner questioned the intensity of the veteran's 
effort.  X-ray study of the lumbar spine revealed mild L4-5 
and L5-S1 degenerative disc disease.  The examiner diagnosed 
degenerative disc disease of the lumbosacral spine with 
limitation of motion.  

By June 1995 rating decision, the RO granted an increased 
rating for his low back disability, evaluating it as 20 
percent disabling.  

By June 1996 notice of disagreement, the veteran indicated 
that the 20 percent evaluation assigned his low back 
disability did not reflect the true nature and extent of the 
disability.  

On March 1997 VA medical examination, the veteran reported 
back pain that began in 1985.  He stated that he changed 
position often in order to avoid pain and that he could not 
stand or sit for prolonged periods; that walking, especially 
up and down stairs, exacerbated his low back pain; and, that 
bending and moderately heavy lifting also caused low back 
pain.  X-ray study of the lumbar spine revealed mild 
spondylosis of the lumbar spine with associated disc space 
narrowing at L4-5.  The diagnosis was degenerative disc 
disease strain, limitation of motion, degenerative joint 
disease, and degenerative disc disease at L4-5.  

By March 1997 rating decision, the RO denied an increase in 
the 20 percent rating assigned the veteran's lumbar spine 
disability.  

At a January 1999 personal hearing before the undersigned, 
the veteran's representative asserted that the RO, in 
assigning the 20 percent rating, failed to take into account 
functional limitation.  He cited 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 6 Vet. App. 321 (1993).  The veteran 
testified that pain radiated down his left leg, often causing 
numbness.  He reported back spasms and stated that about once 
a week he fell "with [his] face to the floor."  The veteran 
further testified that he sometimes urinated involuntarily.  
He believed that the problem was related to his lumbar spine 
disability.  He testified that he could not bend over far 
enough to put on his socks and shoes and that his daughter 
assisted him in completing those tasks.  Also, he used a 
special method to pull up his pants in order to avoid pain.  
He stated that he slept on the floor, but that he had 
difficulty sleeping due to his low back symptoms.  He 
testified that he used medication to relieve his pain and 
that the pain was constant.  He stated that his back 
condition worsened, that he could not walk farther than 50 
meters, nor could he lift heavy objects.  He also stated that 
he had trouble exiting his car when seated longer than 10 
minutes.  

On April 2000 VA medical examination, the veteran complained 
of constant pain, made worse with motion or activity and low 
back weakness.  He stated that he avoided lifting and other 
strenuous activity and that he could sit, stand, or drive for 
only short periods.  He complained of left leg shooting pain, 
but was nonspecific as to the location of the pain, despite 
repeated questioning.  He reported frequent incontinence.  On 
objective examination, no neurological symptoms were noted.  
On motor examination, strength was judged as 5/5 throughout.  
There was no atrophy and extension of the foot and great toe 
were normal "with a good deal of encouragement."  He stated 
that tandem walking caused severe back pain.  With forward 
flexion and extension, there appeared to be incomplete 
effort.  Lying down, he complained of pain in the low back at 
15 degrees of raising the right leg and 45 degrees of the 
left.  He claimed pain on rotation of the hip and foot.  The 
examiner opined that the veteran did seem to suffer from back 
pain, but that he appeared to embellish his symptoms.  His 
low back service-connected disability was described as 
appearing to be complicated by symptoms of left leg sciatica, 
consistent with a computed tomography scan report indicating 
possible encroachment of the disc in the left neural foramina 
of L4-5.  There was no radiographic explanation of numbness 
and increased pain on the right side.  The veteran was 
described as not suffering from severe spinal stenosis or 
diffuse multilevel disease which would be expected with 
severe bilateral symptoms and urinary incontinence.  
Limitation of motion was said to be severe.  Degenerative 
disc disease was diagnosed at L4-5 and L5-S1.  The examiner 
assessed the veteran's low back disability as moderate to 
severe in nature, and that he was moderately functionally 
impaired and that he could not perform physical recreation or 
labor.  

By June 2000 rating decision, the RO granted an increased 
rating for his low back disability to 60 percent, effective 
January 6, 1999.  The rating as to the veteran's service-
connected coronary artery disease was increased to 100 
percent disabling.  Also, he was granted special monthly 
compensation under 38 U.S.C.A. § 1114(s).  

Law and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2001).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. §§ 4.45, 4.59 (2001) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  Where 
an evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally 
disabling must be considered.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Degenerative arthritis is rated based on limitation of motion 
of the affected part.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by X-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. § 
4.71a, Code 5003 (2001).  

Code 5289 (2001) provides that favorable ankylosis of the 
lumbar spine warrants a 40 percent rating, and unfavorable 
ankylosis warrants a 50 percent rating.

Under Code 5292 (2001), slight limitation of the lumbar spine 
is evaluated as 10 percent disabling; moderate limitation is 
evaluated as 20 percent disabling and severe limitation is 
evaluated as 40 percent disabling.  

Code 5293 (2001) pertains to intervertebral disc syndrome.  
Under that code, a zero percent rating is applied to a post-
operative, cured condition. A 10 percent rating requires mild 
symptoms.  A 20 percent rating is for moderate symptoms and 
recurring attacks.  A 40 percent rating is applied for severe 
symptoms characterized by recurring attacks with intermittent 
relief.  A 60 rating is the maximum evaluation for this 
diagnostic code, requiring evidence of a pronounced 
condition, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

This is the maximum rating provided in the rating schedule 
for disabilities of the spine absent disabilities resulting 
in complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces.  See 38 C.F.R. § 
4.71a, Codes 5285, 5286 (2001).  

Sacroiliac injury and weakness is rated under Code 5294 
(2001).  Lumbosacral strain is rated under Code 5295 (2001).  
Both codes utilize the same criteria.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent rating is 
warranted.  Where symptoms are severe with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent rating is warranted.  

Analysis

The veteran's service-connected low back disability is 
currently rated 60 percent disabling under 38 C.F.R. § 4.71a, 
Code 5293, which pertains to intervertebral disc syndrome.  
Under that code, a 60 rating is the maximum allowable rating.  
38 C.F.R. § 4.71a, Code 5293.  As the full benefit sought on 
appeal was granted, the issue of an increased rating for a 
low back disability rated under Code 5293 is moot.  Grantham, 
supra.  However, the Board is required to consider the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 whether or not raised by the veteran. 
Schafrath, supra.  As explained below, the Board finds no 
basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of a low back disability not contemplated by the 60 percent 
rating already granted under the Schedule.

In that regard, the Board notes that the 60 percent rating is 
the maximum percentage rating available under the codes 
pertinent to degenerative changes, limitation of lumbar spine 
motion, and strain.  See 38 C.F.R. § 4.71a, Codes 5003, 5010, 
5292, 5295.  The only higher rating that could be assigned is 
100 percent under Codes 5285, 5286, which would require 
residuals of fracture of the vertebrae requiring cord 
involvement, that the veteran be bedridden, or requiring long 
leg braces or complete ankylosis, with marked deformity and 
involvement of major joints or without other joint 
involvement (Bechterew type).  See 38 C.F.R. § 4.71a, Codes 
5285, 5286, respectively.  The veteran does not manifest such 
symptoms.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban, 6 Vet. 
App. at 261-62.  In this case, Code 5293, under which the 
veteran is rated, includes contemplation of symptoms such as 
lost motion and degenerative changes.  As such, dual ratings 
under Code 5293 and Codes 5003, 5010, 5292, 5295 would 
constitute prohibited pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered the veteran's disability in 
light of the Court's decision in Bierman v. Brown, 6 Vet. 
App. 125 (1994).  Absent clinical evidence of existing 
neurologic symptoms resulting in additional disability, 
however, a separate rating under a neurologic diagnostic code 
is not for application.  

The Board also recognizes that the Court, in DeLuca held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See also 38 C.F.R. §§ 4.40, 
4.45, 4.59. Here, the veteran exhibits fatigability, pain on 
movement, and disturbance of locomotion.  However, such were 
considered in the assignment of the 60 percent rating.  As 
such an increased rating is not warranted based on 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In any event, the 60 percent rating is 
the highest rating available to him under the rating 
schedule.  See 38 C.F.R. § 4.71, Codes 5289, 5292, 5293, 
5295.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001) is in order.  The evidence in this case 
fails to show that the veteran's lumbar spine, in and of 
itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  A review of the record shows that although 
his back disability might prevent some types of employment.  
However, he has not been frequently hospitalized due to his 
low back disability.  The percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 provides that generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the 60 percent schedular 
rating currently assigned his lumbar spine disability.  What 
is not shown is that his lumbar spine disability, in and of 
itself, results in unusual disability or impairment to render 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Thus, consideration of 
38 C.F.R. § 3.321(b)(1) is unwarranted in this case.

The Board notes that a total disability rating based on 
individual unemployability (TDIU) is not warranted.  Veterans 
entitled to a schedular 100 percent rating for one service-
connected disability are not entitled to TDIU benefits based 
on another service-connected disability.  See 38 C.F.R. 
§ 4.16 (2001); VAOPGCPREC 6-99 (June 7, 1999).  The veteran's 
cardiac disability is already rated 100 percent disabling.  
Thus, he is not entitled to TDIU based on his low back 
disability.  Id. 

Finally, the Board concludes that a 60 percent rating is not 
warranted prior to January 6, 1999.  The most recent medical 
examination before January 1999 was the March 1997 VA medical 
examination.  According to that examination report, the 
veteran suffered from mild spondylosis as well as pain on 
prolonged standing and walking.  Such symptomatology falls 
squarely within the requirements for a 20 percent rating 
under the Schedule, which is assigned with moderate 
symptomatology and intermittent attacks.  38 C.F.R. § 4.71a, 
Code 5293.  A 40 percent rating for the period before January 
1999 is unwarranted because such would have required severe 
symptoms with only intermittent relief.  Id.  There is no 
indication that his symptoms were either severe or that 
relief was only intermittent.


ORDER

A rating in excess of 60 percent for a service-connected 
lumbar spine disability is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

